PER CURIAM.
In the first appearance of this case we reversed a summary judgment and remanded the case for trial, holding that a probate court order discharging the personal representative was no bar to an action by the heirs against the representative for a breach of fiduciary duty. Van Dusen v. Southeast First Nat’l Bank, 478 So.2d 82 (Fla. 3d DCA 1985). The facts are set out in that case.
After a presentation of the plaintiffs’ evidence at a jury trial, the court granted the defendant’s motion for a directed verdict. Considering the evidence in the light most favorable to, and indulging in every reasonable inference on behalf of the non-movant, there was no evidence on which the jury could lawfully return a verdict for the plaintiff. See City of Hialeah v. Rehm, 455 So.2d 458 (Fla. 3d DCA 1984), rev. denied, 462 So.2d 1107 (Fla.1985).
Affirmed.